

117 HR 960 IH: To designate the facility of the United States Postal Service located at 3493 Burnet Avenue in Cincinnati, Ohio, as the “John H. Leahr and Herbert M. Heilbrun Post Office”.
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 960IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Wenstrup (for himself, Mr. Chabot, Mrs. Beatty, Mr. Jordan, Mr. Latta, Mr. Johnson of Ohio, Mr. Gibbs, Mr. Davidson, Ms. Kaptur, Mr. Turner, Mr. Balderson, Mr. Ryan, Mr. Joyce of Ohio, Mr. Stivers, and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 3493 Burnet Avenue in Cincinnati, Ohio, as the John H. Leahr and Herbert M. Heilbrun Post Office.1.John H. Leahr and Herbert M. Heilbrun Post Office(a)DesignationThe facility of the United States Postal Service located at 3493 Burnet Avenue in Cincinnati, Ohio, shall be known and designated as the John H. Leahr and Herbert M. Heilbrun Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the John H. Leahr and Herbert M. Heilbrun Post Office.